Title: To John Adams from James Warren, 11 July 1775
From: Warren, James
To: Adams, John


     
      Watertown July 11. 1775
      My dear Sir
     
     I wrote you several days ago, and wrote in a hurry, Expecting the Generals Express would be along before I could finish, but he has been detained, and am told will be on his Journey this Morning. I was much Chagrined Last Evening when setting under a Tree by the Bridge Fessenden rode up from Philadelphia without a Single Letter for me. He says you Complain that you have no Letters. I have Endeavoured to do my part. I Expected we should have rose before this, and I should have got a range over the fields before our Election but I begin to despair. One thing after another continually Crouds upon us. The General thinks he should have more Men. I am of the same opinion. How to get them is our difficulty. We are now raising 1700 for the Express purpose of guarding the Sea Coasts. The People are so Engaged at this Busy Season that the Militia if called would come with reluctance, and Tarry but a short time. Just long enough to put the Camp in Confusion. What Course we are to take in Consequence of an Application from the General which now only detains us, I know not. I could wish to have seen more men from the Southward. I always forgot to tell you I have seen your Letter to Gerry, Expressing Mr. Gadsden’ Opinion about fixing out Armed Vessels, and seting up for a Naval power. I thought it very happy to have so great an Authority Confirming my own Sentiments, and haveing proposed in Congress Just such a project the beginning of the Session borrowed the Letter to support it, but yet I have not been Able to Effect it. Pickering and his politics, the want of Faith, and Ardor in Gerry &c. and above all the want of powder has prevented it. The last is an Objection, tho I think it would be like planting Corn. Ten very good going Sloops from 10 to 16 Guns I am persuaded would clear our Coasts. What would 40 such be to the Continent. Such a determination might make a good figure on your Journals. We are still not a word of news since my last. The Troops were Crossing the Ferry Yesterday in great Numbers. Things will not remain long in this situation. I expect Another Action soon, God Grant us Success I believe he will. I have Engaged another Friend to write to you. If it gives you pleasure it will Answer my End. I received it but last Night from Braintree where it was finished. The Season here is Hot and very dry. My regards to all Enquireing Friends. I assuredly yours,
     
      Jas. Warren
     
    